WOODLEY, Presiding Judge.
Relator, serving a fifteen year sentence for robbery, presented application for writ of habeas corpus which was filed in Criminal District Court of Bexar County. Bench warrant issued and a hearing was-had, and the evidence adduced was for*618warded to this Court. We consider the case $s an original application for habeas corpus.
The evidence does not sustain the allegation relied upon by relator, which was that he was not represented by counsel upon his trial before the court on a plea of guilty. To the contrary, the evidence shows that relator was represented by court appointed counsel.
The application for writ of habeas corpus is denied.